
	

113 HR 1421 IH: Advancing Innovative Manufacturing Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1421
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Wilson of
			 Florida, Ms. Bonamici,
			 Mr. McNerney,
			 Ms. Edwards,
			 Mr. Lipinski,
			 Ms. Lofgren,
			 Mr. Ben Ray Luján of New Mexico, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Science, Space, and
			 Technology
		
		A BILL
		To accelerate research, development, and innovation in
		  advanced manufacturing, to improve the competitiveness of American
		  manufacturers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Advancing Innovative Manufacturing Act
			 of 2013.
		2.Advanced
			 manufacturing technology consortiaSection 33 of the National Institute of
			 Standards and Technology Act (15 U.S.C. 278r) is amended to read as
			 follows:
			
				33.Advanced
				manufacturing technology consortia
					(a)Authority
						(1)In
				generalThe Director shall carry out a program to facilitate the
				development of and provide support to industry-led consortia that will
				identify, prioritize, and address long-term, precompetitive industrial research
				needs in the area of advanced manufacturing.
						(2)Program
				objectivesThe objectives of the program established under this
				section include the following:
							(A)To promote
				collective public-private efforts to develop key technology platforms and
				infrastructure for advanced manufacturing.
							(B)To enable the
				prioritization of public research portfolios to be more responsive to the
				long-term technology development needs of industry.
							(C)To leverage
				Federal investment in advanced manufacturing with shared investment by the
				private sector.
							(D)To increase
				industrial research and development investment in precompetitive technology
				platforms and infrastructure.
							(E)To accelerate
				technological innovation in advanced manufacturing.
							(F)To foster broad
				participation by industry, the Federal Government, institutions of higher
				education, and State, local, and tribal governments in advanced manufacturing
				research and development.
							(b)ActivitiesAs
				part of the program established under this section, the Director shall—
						(1)support the
				formation of industry-led consortia composed of representatives from industry
				(including small and medium-sized manufacturers), institutions of higher
				education, the Federal Government, State, local, and tribal governments, and
				other entities, as appropriate;
						(2)collaborate with
				consortia participants in the development of technology roadmaps that identify
				research needs in the area of advanced manufacturing;
						(3)support
				precompetitive research directed at meeting the research needs identified in
				the roadmaps developed under paragraph (2);
						(4)promote the
				transfer of precompetitive technology platforms and infrastructure resulting
				from consortia research to the private sector and facilitate open access to the
				intellectual property underpinning those platforms and technology; and
						(5)facilitate the
				development of new technologies into commercial products.
						(c)Selection
				criteriaIn selecting applications for awards under this section,
				the Director shall consider, at a minimum—
						(1)the degree to
				which the activities proposed under the consortia will broadly impact
				manufacturing and increase the productivity and economic competitiveness of the
				United States;
						(2)the level of
				technical risk to be addressed by the consortia;
						(3)the potential to
				produce fundamental new knowledge; and
						(4)the likelihood
				that the consortia will become self sustaining, if appropriate.
						(d)Authorization of
				appropriationsThere are authorized to be appropriated for
				carrying out this section $120,000,000 for each of fiscal years 2014 through
				2018.
					.
		3.Small
			 manufacturer innovation programThe National Institute of Standards and
			 Technology Act (15 U.S.C. 271 et seq.) is amended—
			(1)by redesignating
			 section 34 as section 35; and
			(2)by inserting after
			 section 33 the following:
				
					34.Small
				manufacturer innovation program
						(a)In
				generalThe Director shall carry out a pilot program to enhance
				the innovative capabilities and competitiveness of small and medium-sized
				manufacturers through support for research and development that will promote
				the field of advanced manufacturing and lead to the commercialization of new
				products, processes, or technologies for use in advanced manufacturing.
						(b)ObjectivesThe
				objectives of the program under this section are—
							(1)to accelerate the
				development of processes and, as appropriate, incremental innovations that will
				improve how goods are designed, produced, or distributed;
							(2)to advance the
				development and commercialization of novel products and technologies for use in
				advanced manufacturing;
							(3)to reduce the
				technical and economic risks associated with developing new products,
				processes, or technologies for use in advanced manufacturing;
							(4)to foster
				cooperative research and development between small and medium-sized
				manufacturers and research institutions; and
							(5)to promote
				research and development collaboration among small and medium-sized
				manufacturers facing similar technical challenges or obstacles, including
				collaboration along a supply chain.
							(c)Program
							(1)Award
				phasesThe Director shall award competitive, merit-reviewed
				grants, cooperative agreements, or contracts to small or medium-sized
				manufacturers in the United States through a uniform process having—
								(A)a first phase for
				determining, insofar as possible, the scientific and technical merit and
				feasibility of a proposal; and
								(B)a second phase to
				further develop proposals, including the development of prototypes, for which
				scientific and technical merit and feasibility was demonstrated in the first
				phase.
								(2)ApplicationsA
				small or medium-sized manufacturer seeking an award under this section shall
				submit an application to the Director at such time, in such manner, and
				containing such information as the Director may require.
							(d)Stakeholder
				inputIn carrying out the program under this section, the
				Director shall solicit stakeholder input on how best to carry out the
				program.
						(e)Coordination and
				nonduplicationTo the maximum extent practicable, the Director
				shall ensure that the activities carried out under this section are coordinated
				with, and do not duplicate the efforts of, other programs within the Federal
				Government.
						(f)ReportNot
				later than 4 years after the date of enactment of the
				Advancing Innovative Manufacturing Act of
				2013, the Director shall transmit a report to Congress assessing
				the program established under this section. The report shall include—
							(1)a summary of the
				activities carried out under the program;
							(2)an assessment of
				whether the program is achieving its goals, including a description of the
				metrics used to determine progress in meeting such goals;
							(3)any
				recommendations on how the program may be improved; and
							(4)a recommendation
				as to whether such program should be continued or terminated.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Director to carry out this section—
							(1)$15,000,000 for
				fiscal year 2014;
							(2)$25,500,000 for
				fiscal year 2015;
							(3)$39,750,000 for
				fiscal year 2016;
							(4)$42,250,000 for
				fiscal year 2017; and
							(5)$50,000,000 for
				fiscal year
				2018.
							.
			4.Innovation
			 voucher pilot programSection
			 25 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3720)
			 is amended by adding at the end the following:
			
				(d)Innovation
				voucher pilot program
					(1)In
				generalThe Secretary, acting through the Office of Innovation
				and Entrepreneurship and in conjunction with the States, shall establish an
				innovation voucher pilot program to accelerate innovative activities and
				enhance the competitiveness of small and medium-sized manufacturers in the
				United States. The pilot program shall—
						(A)foster
				collaborations between small and medium-sized manufacturers and research
				institutions; and
						(B)enable small and
				medium-sized manufacturers to access technical expertise and capabilities that
				will lead to the development of innovative products or manufacturing processes,
				including through—
							(i)research and
				development, including proof of concept, technical development, and compliance
				testing activities;
							(ii)early-stage
				product development, including engineering design services; and
							(iii)technology
				transfer and related activities.
							(2)Award
				sizeThe Secretary shall competitively award vouchers worth up to
				$20,000 to small and medium-sized manufacturers for use at eligible research
				institutions to acquire the services described in paragraph (1)(B).
					(3)Streamlined
				proceduresThe Secretary
				shall streamline and simplify the application, administrative, and reporting
				procedures for vouchers administered under the program.
					(4)RegulationsPrior
				to awarding any vouchers under the program, the Secretary shall promulgate
				regulations—
						(A)establishing
				criteria for the selection of recipients of awards under this
				subsection;
						(B)establishing
				procedures regarding financial reporting and auditing—
							(i)to ensure that
				awards are used for the purposes of the program; and
							(ii)that are in
				accordance with sound accounting practices; and
							(C)describing any other policies, procedures,
				or information necessary to implement this subsection, including those intended
				to streamline and simplify the program in accordance with paragraph (3).
						(5)Transfer
				authorityThe Secretary may transfer funds appropriated to the
				Department of Commerce to other Federal agencies for the performance of
				services authorized under this subsection.
					(6)Administrative
				costsAll of the amounts
				appropriated to carry out this subsection for a fiscal year shall be used for
				vouchers awarded under this subsection, except that an eligible research
				institution performing the services described in paragraph (1)(B) may retain a
				percentage of any amount received from the Secretary under this subsection to
				defray administrative costs associated with the services. The Secretary shall
				establish a single, fixed percentage for such purposes that will apply to all
				eligible research institutions.
					(7)OutreachThe
				Secretary may use centers established under section 25 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278k) to provide
				information about the program established under this subsection and to conduct
				outreach to potential applicants, as appropriate.
					(8)Reports to
				Congress
						(A)PlanNot
				later than 180 days after the date of enactment of this subsection, the
				Secretary shall transmit to Congress a plan that will serve as a guide for the
				activities of the program. The plan shall include a description of the specific
				objectives of the program and the metrics that will be used in assessing
				progress toward those objectives.
						(B)OutcomesNot
				later than 3 years after the date of enactment of this subsection, the
				Secretary shall transmit to Congress a report containing—
							(i)a
				summary of the activities carried out under this subsection;
							(ii)an assessment of
				the impact of such activities on the innovative capacity of small and
				medium-sized manufacturers receiving assistance under the pilot program;
				and
							(iii)any
				recommendations for administrative and legislative action that could optimize
				the effectiveness of the pilot program.
							(9)Coordination and
				nonduplicationTo the maximum extent practicable, the Secretary
				shall ensure that the activities carried out under this subsection are
				coordinated with, and do not duplicate the efforts of, other programs within
				the Federal Government.
					(10)Eligible
				research institutions definedFor the purposes of this
				subsection, the term eligible research institution means—
						(A)an institution of
				higher education, as such term is defined in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a));
						(B)a Federal
				laboratory;
						(C)a federally funded
				research and development center; or
						(D)a Hollings
				Manufacturing Extension Center established under section 25 of the National
				Institute of Standards and Technology Act (15 U.S.C. 278k).
						(11)Authorization
				of appropriationsThere are authorized to be appropriated to the
				Secretary to carry out the pilot program in this subsection $5,000,000 for each
				of fiscal years 2014 through
				2018.
					.
		5.Advanced
			 manufacturing educationSection 506(b) of the America COMPETES
			 Reauthorization Act of 2010 (42 U.S.C. 1862p–1(b)) is amended to read as
			 follows:
			
				(b)Advanced
				manufacturing educationThe Director shall award grants, on a
				competitive, merit-reviewed basis, to community colleges for the development
				and implementation of innovative advanced manufacturing education reforms to
				ensure an adequate and well-trained advanced manufacturing workforce.
				Activities supported by grants under this subsection may include—
					(1)the development or
				expansion of educational materials, courses, curricula, strategies, and methods
				that will lead to improved advanced manufacturing degree or certification
				programs, including the integration of industry standards and workplace
				competencies into the curriculum;
					(2)the development
				and implementation of faculty professional development programs that enhance a
				faculty member’s capabilities and teaching skills in advanced manufacturing,
				including efforts to understand current advanced manufacturing technologies and
				practices;
					(3)the establishment
				of centers that provide models and leadership in advanced manufacturing
				education and serve as regional or national clearinghouses for educational
				materials and methods;
					(4)activities to
				enhance the recruitment and retention of students into certification and degree
				programs in advanced manufacturing, including the provision of improved
				mentoring and internship opportunities;
					(5)the establishment of partnerships with
				private sector entities to ensure the development of an advanced manufacturing
				workforce with the skills necessary to meet regional economic needs; and
					(6)other activities
				as determined appropriate by the
				Director.
					.
		
